Citation Nr: 1538394	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for bilateral foot disabilities.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Army from July 1980 to October 1980.  He also had additional service in the South Carolina Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for hypertension and for a psychiatric disorder.  By this decision, the RO also denied service connection for a sleep disorder, bilateral hearing loss, and bilateral foot disabilities.  

The case was later transferred to the Montgomery, Alabama Regional Office (RO).  

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The Board acknowledges that distinctly diagnosed diseases are usually considered separate claims.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Nonetheless, in determining whether new and material evidence is required in a particular case, the Board's analysis should focus on whether the issue presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is instead tantamount to evidence addressing an element of a finally adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  In the instant case, the Veteran has consistently referred to psychiatric problems.  Although there have been multiple psychiatric diagnoses provided for over the years, it is clear the Veteran has been claiming entitlement to service connection for his psychiatric symptoms, however diagnosed, including PTSD.  For these reasons, the Board finds that the current claim is the same claim as was denied in July 2007, and that new and material evidence is needed to reopen that claim.  

The issues have been recharacterized to comport with the evidence of record.  

The Veteran's reopened claims for entitlement to service connection for hypertension and for a psychiatric disorder, to include PTSD, as well as the issues of entitlement to service connection for a sleep disorder and for bilateral foot disabilities, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in July 2007, and the Veteran did not appeal nor was new and material evidence received within the appeal period.

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

3.  The RO denied service connection for a psychiatric disorder, to include PTSD, in July 2007, and the Veteran did not appeal nor was new and material evidence received within the appeal period.

4.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

5.  A bilateral hearing loss disability, for VA purposes, has not been medically demonstrated.  


CONCLUSIONS OF LAW

1.  The July 2007 RO decision that denied entitlement to service connection hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The July 2007 RO decision that denied entitlement to service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

In this decision, the Board reopens the Veteran's previously denied claims for entitlement to service connection for hypertension and for a psychiatric disorder, to include PTSD.  As such, no discussion of VA's duty to notify or assist is necessary as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for hypertension and for a psychiatric disorder, to include PTSD.

A standard December 2009 letter satisfied the duty to notify provisions for the claim for service connection for bilateral hearing loss.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was provided with a VA examination in June 2010.  The examination, along with a medical opinion, is sufficient evidence for deciding the claim for service connection for bilateral hearing loss.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  


I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

A. Hypertension

The RO denied service connection for hypertension in July 2007.  In August 2007, the Veteran submitted a notice of disagreement as to the July 2007 RO decision, and statement of the case was issued in August 2008.  The Veteran, however, did not submit a timely substantive appeal following the issuance of the statement of the case.  Therefore, the July 2007 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014); See also Bond, 659 F.3d at 1367-68.  

The evidence considered at the time of the July 2007 RO decision included the Veteran's service personnel and treatment records; post-service private and VA treatment records; lay statements; and the Veteran's own statements.  The RO denied service connection for hypertension in July 2007 on the basis that such condition was neither incurred in nor was caused by service.  The RO noted that the Veteran's National Guard records indicated that he only had active duty for training.  It was noted that on a medical history form at the time of a June 1984 examination, the Veteran reported that he had high blood pressure.  The RO indicated that there was no evidence that the Veteran developed hypertension during his active duty for training.  The RO maintained that the Veteran was asked to provide supportive evidence that his claimed hypertension was incurred in service, but that no supportive evidence was received.  The RO reported that there was no evidence that the Veteran's hypertension was manifested to a compensable degree within the one year presumptive period following his separation from active duty for training.  

The Board observes that the July 2007 RO decision indicated that the Veteran reported that he had high blood pressure on a medical history form at the time of an examination in July 1984.  However, the Board observes that on a medical history form at the time of a July 1984 examination, the Veteran actually checked that he did not know if he had high blood pressure.  The reviewing examiner, at that time, noted that there were no current problems.  The June 1984 objective examination report noted a blood pressure reading of 116/76.  There were also notations that the Veteran's heart and vascular system were normal.  The Board observes that a March 1985 individual sick slip, apparently during a period of active duty for training, noted that the Veteran reported that he had been dizzy since receiving a typhoid shot two hours earlier.  The examiner reported blood pressure readings of 142/90 and 162/114, with a notation that the latter reading was high.  The RO did not address the March 1985 individual sick slip at the time of the July 2007 RO decision.  

The evidence received since the July 2007 RO decision includes additional private and VA treatment records; records from the Social Security Administration (SSA); and statements and testimony from the Veteran.  

At the March 2015 Board hearing, the Veteran testified that he had problems with his blood pressure when he was in the service.  He stated that he had an issue with bed bugs, in possibly 1983 or 1984, and that his blood pressure went up and he was placed on bed rest for about three for four days.  The Veteran also indicated that he was put on medication for high blood pressure in 1985 or 1985 and that he had been on medication since that time.  

The Board observes that in the evidence available at the time of the July 2007 RO decision, there was no specific evidence relating the Veteran's current hypertension to his period of service.  The Board observes that at the March 2015 Board hearing, the Veteran specifically testified that he was noted to have increased blood pressure during service and that he was given bed rest.  He also indicated that he was prescribed medication for high blood pressure in approximately 1985 or 1985.  The Board observes that the Veteran is competent to testify that he was placed on bed rest for what was thought to be increased blood pressure readings.  He is also competent to report that he received medication for what he thought was high blood pressure in approximately 1985 or 1986.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, a March 1985 individual sick slip, apparently during a period of active duty for training, noted that blood pressure readings of 142/90 and 162/114, with a notation that the latter reading was high.  Additionally, the hearing testimony will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the March 2015 hearing testimony is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current hypertension stemming from the Veteran's periods of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claims, and raises a reasonable possibility of substantiating the claims.  The Board concludes that the evidence received since the July 2007 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for hypertension will be addressed further in the remand section.  

B. Psychiatric Disorder, to include PTSD.

The RO denied service connection for a psychiatric disorder, to include PTSD (listed as a schizoaffective disorder with paranoid delusions and tactile hallucinations and psychological problems, as well as depression and an explosive temper with rage), in July 2007.  In August 2007, the Veteran submitted a notice of disagreement as to the July 2007 RO decision, and statement of the case was issued in August 2008.  The Veteran, however, did not submit a timely substantive appeal following the issuance of the statement of the case.  Therefore, the July 2007 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014); See also Bond, 659 F.3d at 1367-68.  

The evidence considered at the time of the July 2007 RO decision included the Veteran's service personnel and treatment records; post-service private and VA treatment records; lay statements; and the Veteran's own statements.  The RO denied service connection for a psychiatric disorder, to include PTSD (listed as a schizoaffective disorder with paranoid delusions and tactile hallucinations and psychological problems, as well as depression and an explosive temper with rage), on the basis that such condition was neither incurred in nor caused by service.  The RO indicated that there was no evidence in the Veteran's National Guard records of treatment for any mental conditions.  It was noted that the Veteran only served on active duty for training.  The RO indicated that no supportive evidence had been received.  

The Board observes that the July 2007 RO decision indicated that no supportive evidence had been received.  The Board notes, however, that there were treatment reports of record that referred to psychiatric problems since the 1980s.  For example, an October 2005 VA treatment entry noted that the Veteran had a past medical history of depression and general anxiety disorder since the 1980s.  It was noted that the Veteran reported that he tried to commit suicide at one time by drinking rat poison.  An August 1986 treatment entry noted that the Veteran expressed that he had symptoms including paranoid thoughts and delusions, and that he made a previous suicide attempt in about 1983.  The Board also observes the July 2007 RO decision did not specifically refer to PTSD, but that such diagnosis was of record.  For example, a September 2006 VA treatment entry related an assessment of PTSD.  

The evidence received since the July 2007 RO decision includes additional private and VA treatment records; records from the Social Security Administration (SSA); and statements and testimony from the Veteran.  

A May 2011 initial psychiatric evaluation report from the Life Management Center noted that the Veteran was seen for a diagnostic evaluation and that he reported problems with depression, a psychosis, and PTSD.  It was noted that the Veteran reported that his symptoms were related to deaths he witnessed while in the National Guard.  The examiner indicated that the Veteran stated that he had one suicide attempt by swallowing rat poison in the 1980s due to depression from friends in the military being killed.  It was noted that the Veteran indicated that he had a history of a schizoaffective disorder, PTSD, and alcoholism.  The diagnosis was a schizoaffective disorder, chronic, and alcohol abuse, in remission.  

The Board observes that in the evidence available at the time of the July 2007 RO decision, there was no specific evidence relating the Veteran's current psychiatric disorder, to include PTSD, to his period of service.  The Board observes that the May 2011 initial psychiatric evaluation report from the Life Management Center noted that the Veteran reported problems with depression, a psychosis, and PTSD and that he maintained that his symptoms were related to deaths he witnessed while in the National Guard.  He also specifically reported that he made a suicide attempt in the 1980s due to depression from friends in the military being killed.  The evidence of record at the time of the July 2007 RO decision did not specifically refer to psychiatric problems as a result of the Veteran's periods of service.  Additionally, such evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the May 2011 initial psychiatric evaluation report from the Life Management Center is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a currently diagnosed psychiatric disorder, to include PTSD, stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claims, and raises a reasonable possibility of substantiating the claims.  The Board concludes that evidence received since the July 2007 RO decision is new and material, and thus the claim for service connection for a psychiatric disorder, to include PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a psychiatric disorder, to include PTSD, will be addressed further in the remand section.  



I. Service Connection-Bilateral Hearing Loss

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

Service connection for a "chronic disease", including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise while working with heavy equipment, explosives, small arms fire, heavy artillery fire, mortars, grenades, helicopters, aircraft engines, and tanks during his period of service.  The Veteran essentially reports that he has bilateral hearing loss that was first experienced during service and has continued since service.  

The Veteran served on verified active duty in the Army from July 1980 to October 1980.  He also had additional service in the South Carolina Army National Guard.  A DD Form 214 for the Veteran's period of active duty in the Army from July 1980 to October 1980 lists his occupational specialty as a combat engineer.  

The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (pursuant to the enlistment examination and several audiological evaluations).  There is no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

A post-service VA examination report, and a private treatment report, show treatment for hearing complaints.  

A June 2010 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported results that were not indicative of a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  As to a diagnosis, the examiner indicated that in accordance with VA standards, pure tone thresholds for test frequencies of 500 Hertz to 4000 Hertz revealed hearing within normal limits, bilaterally.  The examiner stated that while mild hearing loss was present above 4000 Hertz in the Veteran's right ear, thresholds in that frequency range were not used in determining a hearing disability according to VA regulations.  

A September 2012 report from Monroeville Medical Clinic indicated that the Veteran complained of hearing problems and foot pain.  The examiner reported that his ears were normal.  The assessment did not refer to any right ear or left ear hearing loss.  

The Board notes that there is no current evidence indicating a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The evidence does not demonstrate a bilateral hearing loss disability at any time during the pendency of the appeal, and thus service connection is not warranted.  The evidence of record simply does not reflect bilateral hearing loss, for VA purposes, pursuant to 38 C.F.R. § 3.385.  

The preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for hypertension has been received; to this limited extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, has been received; to this limited extent, the appeal is granted.  

Service connection for bilateral hearing loss is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for hypertension; a psychiatric disorder, to include PTSD; a sleep disorder; and for bilateral foot disabilities.  The Veteran essentially contends that all these disorders are related to his periods of service.  He also essentially indicates, alternatively, that his sleep disorder is related to his psychiatric disorder, to include PTSD.  

The Veteran is competent to report having psychiatric problems, sleep problems, and right foot and left foot problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on verified active duty in the Army from July 1980 to October 1980.  He also had additional service in the South Carolina Army National Guard.  

The Veteran's service treatment records, to specifically include his period of active duty in the Army from July 1980 to October 1980, do not show complaints, findings, or diagnoses of any psychiatric problems, sleep problems, or for right and left foot problems.  There is a reference to elevated blood pressure readings on one occasion during an apparent period of active duty for training.  

On a medical history form at the time of a July 1984 examination, the Veteran checked that he did not know if he had high blood pressure.  The reviewing examiner noted that there were no current problems.  The June 1984 objective examination report related a blood pressure reading of 116/76.  There were also notations that the Veteran's heart and vascular system were normal.  The Board observes that a March 1985 individual sick slip, apparently during a period of active duty for training, noted that the Veteran reported that he had been dizzy since receiving a typhoid shot two hours earlier.  The examiner reported blood pressure readings of 142/90 and 162/114, with a notation that the latter reading was high.  

Post-service private and VA treatment records show treatment on multiple occasions for variously diagnosed psychiatric problems including a schizoaffective disorder; schizophrenia; a bipolar disorder; a major depressive disorder; depression; and for PTSD.  Such records also show treatment for sleep problems, including insomnia, as well as for hypertension; and for a complaint of foot pain.  

The Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for entitlement to service connection for hypertension; a psychiatric disorder, to include PTSD; a sleep disorder; and for bilateral foot disabilities.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, sleep problems, and right and left foot problems, since April 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to or had its onset during the Veteran's periods of service.  

The examiner must specifically acknowledge and discuss the reports by the Veteran of treatment for elevated blood pressure readings during service, as well as a March 1985 individual sick slip, apparently during a period of active duty for training, which noted blood pressure readings of 142/90 and 162/114, with a notation that the latter reading was high.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate professional, either a psychiatrist or a psychologist, to determine if the Veteran meets the criteria for a diagnosis of PTSD, or any other psychiatric disorder and to determine if such disability is related to his military service. The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present (to include a schizoaffective disorder; schizophrenia; a bipolar disorder; a major depressive disorder; depression, etc.), and a diagnosis of PTSD must be ruled in or excluded.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder (to include a schizoaffective disorder; schizophrenia; a bipolar disorder; a major depressive disorder; depression, etc.) is etiologically related to the Veteran's periods of service or otherwise had its onset during service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of psychiatric problems during service and since service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current sleep disorders, to include insomnia and sleep apnea.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disorders, to include insomnia and sleep apnea, are etiologically related to, or had its onset during, his periods of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of sleep problems during service and since service.  

If it has been determined that the Veteran has a psychiatric disorder, to include PTSD, that is related to service, the examiner must further opine as to whether any such psychiatric disorder, to include PTSD, caused or aggravated any diagnosed sleep disorders, to include insomnia and sleep apnea.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed sleep disorders by a psychiatric disorder, to include PTSD, that is found to be related to service, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders prior to aggravation by the service-connected psychiatric disability.  

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral foot disabilities.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right foot and left foot disabilities.  

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right foot and left foot disabilities are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from right and left foot problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  If PTSD is diagnosed above, any necessary development regarding a relevant stressor must be undertaken.  

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


